Citation Nr: 0504999	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  03-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sarcoidosis, sleep 
apnea and chronic nasal congestion, claimed as a lung 
disorder resulting from participation in Project SHAD 
(Shipboard Hazard and Defense).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1963 
to November 1966, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Sarcoidosis, sleep apnea, and chronic nasal congestion 
were not manifested during service, and sarcoidosis was not 
manifested within one year of separation from service.  

3.  Sarcoidosis, sleep apnea and chronic nasal congestion are 
not shown to be causally or etiologically related to service, 
including the veteran's participation in Project SHAD.


CONCLUSION OF LAW

Sarcoidosis, sleep apnea and chronic nasal congestion, 
claimed as a lung disorder resulting from participation in 
Project SHAD, were not incurred in or aggravated by active 
service, nor may sarcoidosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter to the 
veteran dated in November 2002 informed the veteran of the 
substance of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and the VA in obtaining that evidence.  
This letter was provided to the veteran prior to the initial 
unfavorable decision as required by the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
January 2003 rating decision, as well as the Statement of the 
Case and the Supplemental Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  Under the facts and 
circumstances in this case, the Board finds that the RO has 
satisfied the notification requirements of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private medical records.  In addition, 
the veteran was afforded a VA examination to address the 
medical question presented in this case and the veteran 
presented testimony at hearings at the RO and before the BVA.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's appeal.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The veteran essentially contends that sarcoidosis, sleep 
apnea, and chronic nasal congestion, which the veteran claims 
is a lung disorder, are related to his period of service.  
More specifically, the veteran contends that he was stationed 
aboard the U.S.S. HERBERT J. THOMAS (DD833) and participated 
in Project SHAD Purple Sage Test.  

Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112 which was a 
comprehensive program initiated in1962 by the Department of 
Defense to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the Department of Defense to determine the 
vulnerability of U.S. warships to attack with chemical and 
biological warfare agents and the potential risk to American 
forces posed by those agents.  The Purple Sage Test involved 
methylacetoacetate.  The veteran contends that he has a lung 
disorder that is a direct result of participation in that 
project.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as sarcoidosis, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence for aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 112 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A review of the evidence of record discloses that the veteran 
does have medical evidence of a current disability.  For 
example, following the April 2004 VA examination the veteran 
was diagnosed as having obstructive sleep apnea and 
sarcoidosis.  Those disorders were also shown in private 
medical records and the Board believes the veteran is 
competent to state that he experiences chronic nasal 
congestion.  As for evidence of an inservice occurrence or 
incident, an electronic mail message from the VA Central 
Office dated in March 2004 indicated that the Department of 
Defense had reported that a review of records verified that 
the veteran was assigned to the U.S.S. HERBERT J. THOMAS 
during Project 112/SHAD test Purple Sage, which was conducted 
in January and February 1966.  

However, there is no medical evidence that suggests that the 
veteran has any disorder, including sarcoidosis, sleep apnea, 
and chronic nasal congestion, which is a residual of 
participation in Project SHAD.  A review of private medical 
records reflects no opinion as to the etiology of any 
diagnosed disorder.  The veteran was afforded a VA 
examination in April 2004 in order to determine whether any 
currently diagnosed disorder was a disorder resulting from 
the veteran's participation on Project SHAD.

The April 2004 VA examination report reflects that the 
examiner did review the veteran's claims file, as well as web 
based material and documentation.  The examiner was 
specifically requested to comment on the relationship between 
exposure to methylacetoacetate, the substance the veteran's 
ship was exposed to during Purple Sage and its relationship 
to the veteran's disorders.  Following the examination, the 
examiner indicated that according to current Department of 
Defense guidelines methylacetoacetate exposure, in the short 
term, may cause some skin and respiratory difficulties, but 
that these were only in the short term and little or no long 
term effects have been found according to that documentation.  
Therefore, it did not appear likely that the veteran's 
exposure caused his sleep apnea and sarcoidosis.  The 
examiner noted that the etiology of sarcoidosis was unknown 
at this time and that the causes of sleep apnea were usually 
due to upper airway obstruction and airway collapse and that 
obesity, age, tonsillar problems, alcohol use, facial 
deformity and other various causes contribute to the 
development of obstructive sleep apnea.  The examiner stated 
that he was unable to find any documentation that stated that 
methylacetoacetate had any relation to obstructive sleep 
apnea.  

Based on this record, the Board finds that the veteran's 
claim for service connection for sarcoidosis, sleep apnea and 
chronic nasal congestion, claimed as a lung disorder 
resulting from participation in Project SHAD, is not 
supported by the evidence.  The evidence does not demonstrate 
that sarcoidosis, sleep apnea and chronic nasal congestion, 
or any other lung disorder were manifested during service, 
and sarcoidosis was clearly not manifested within one year of 
separation from service.  In addition, there is absolutely no 
medical evidence that suggests a relationship between those 
disorders and the veteran's participation in Project SHAD or 
any other incident of service.  

While the veteran clearly is of the opinion that his 
currently diagnosed disorders are related to his service, 
including participation in Project SHAD, the veteran, as a 
layman, does not have the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, service connection is not 
warranted.


ORDER

Service connection for sarcoidosis, sleep apnea and chronic 
nasal congestion, claimed as a lung disorder resulting from 
participation in Project SHAD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


